Citation Nr: 1519605	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  11-09 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for leukemia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

These matters come before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In that decision, the RO denied the Veteran's petition to reopen a claim of service connection for chronic myeloid leukemia as new and material evidence had not been submitted.

The Veteran testified before the undersigned at a September 2014 videoconference hearing at the RO.  A transcript of that hearing has been associated with his claims file.

In addition to the paper claims file, there are Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims files associated with the Veteran's claim. 

The underlying issue of entitlement to service connection for leukemia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim of service connection for leukemia was originally denied in a January 2009 rating decision on the basis that there was no medical evidence that his chronic myeloid leukemia began during service or within one year of his separation from service, was caused by or aggravated by service, or was associated with herbicide exposure in service; the Veteran did not appeal this decision within one year of its issuance and new and material evidence was not received within that year.

2.  Evidence received since the January 2009 RO decision includes information that was not previously considered and which relates to an unestablished fact necessary to substantiate the claim of service connection for leukemia, the absence of which was the basis of the previous denial.


CONCLUSIONS OF LAW

1.  The RO's January 2009 rating decision that denied the claim of service connection for leukemia is final.  38 U.S.C.A. § 7105(d)(3) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).

2.  The evidence received since the January 2009 RO decision is new and material and sufficient to reopen the claim of service connection for leukemia.  38 U.S.C.A. §§ 5107(b), 5108 (West 2014); 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

In light of the Board's favorable decision in reopening the claim of service connection for leukemia, the claim is substantiated and there are no further VCAA duties at this time.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Generally, an RO decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material. Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

In this case, the RO initially denied the Veteran's claim of service connection for leukemia in a January 2009 rating decision on the basis that there was no medical evidence that his chronic myeloid leukemia began during service or within one year of his separation from service, was caused by or aggravated by service, or was associated with herbicide exposure in service.  Specifically, the RO explained that the Veteran's DD Form 214 and service personnel records failed to show that he served in the country of Vietnam during service.  Scientific and medical evidence did not support the conclusion that chronic myeloid leukemia was associated with herbicide exposure, the Veteran's service treatment records were silent for any complaints of, treatment for, or diagnosis of chronic myeloid leukemia, and his separation examination did not indicate any such disease.  Also, there was no medical evidence that he had been diagnosed as having chronic myeloid leukemia to a compensable degree within one year of his separation from service and his VA treatment records indicated that he was first diagnosed with the disease in July 2007.

The Veteran was notified of the RO's January 2009 decision, he did not appeal the decision within one year of its issuance, and new and material evidence was not received within that year.  Therefore, the January 2009 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Pertinent new evidence received since the January 2009 denial includes statements from fellow service members dated in January 2011 and April 2012 and the Veteran's testimony during the September 2014 hearing.  The January 2011 and April 2012 statements indicate that the Veteran was reportedly exposed to herbicides in service and he reported during the September 2014 hearing that he had also been diagnosed as having chronic lymphocytic leukemia.  This additional evidence pertains to an element of the claim that was previously found to be lacking and raises a reasonable possibility of substantiating the claim by suggesting that the Veteran's current leukemia may be related to herbicide exposure in service on a presumptive basis.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (evidence raises a reasonable possibility of substantiating a claim if it would trigger VA's duty to provide an examination).  As discussed below, the evidence triggers VA's duty to provide an examination to determine the nature and etiology of the claimed leukemia.  The evidence is, therefore, new and material, and the claim of service connection for leukemia is reopened.





ORDER

As new and material evidence has been received, the claim of service connection for leukemia is reopened, and the appeal is granted to this extent only.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

In the present case, a June 2014 VA hematology and oncology outpatient note includes a diagnosis of chronic myeloid leukemia.  Thus, there is competent evidence of current leukemia.  The Veteran claims that he has also been diagnosed as having chronic lymphocytic leukemia and that this disability is related to herbicide exposure that he reportedly experienced in Vietnam.  Service personnel records and information obtained from the National Personnel Records Center (NPRC) and the U.S. Army and Joint Services Records Research Center (JSRRC) indicate that he served aboard the U.S.S. Diamond Head off the coast of Vietnam during the Vietnam War era and he and other fellow service members have also claimed direct exposure to herbicides both on the ship and while on the inland waterways and the land of Vietnam.  Such claimed herbicide exposure has not yet been verified or conceded.

Nevertheless, there is competent evidence of potential herbicide exposure in service and current leukemia which may be presumptively related to such herbicide exposure.  Thus, VA's duty to obtain an examination as to the nature and etiology of any current leukemia, is triggered.  Such an examination is needed to identify the type of any current leukemia and to obtain a medical opinion as to the etiology of the current disease.

Moreover, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

VA has adopted specific procedures to follow when a veteran claims to have served on  a ship that stored or transported herbicides.  VA's Adjudication Procedure Manual Rewrite, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(l) (December 16, 2011), directs, that where a veteran makes such a claim, a copy of the JSRRC's memorandum (shown in M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(m)) should be placed in the veteran's claims file.  

The United States Court of Appeals for Veterans Claims has consistently held that evidentiary development procedures provided in VA's Adjudication Procedure Manual are binding.  See Campbell v. Gober, 14 Vet. App. 142, 144 (2000); Patton v. West, 12 Vet. App. 272, 282 (1999).  Although the Veteran claims to have been directly exposed to herbicides aboard the U.S.S. Diamond Head, a copy of the JSRRC's memorandum has not yet been placed in his claims file.  Hence, a remand is also necessary to complete this action.

In addition, the Veteran's complete service personnel records may contain information that corroborates his alleged exposure to herbicides in service. Although some service personnel records have been requested and associated with the claims file, complete service personnel records (including any appraisals of the Veteran's performance which may provide information concerning his in-service duties) have not yet been requested.  Hence, on remand, attempts should be made to obtain the Veteran's complete Official Military Personnel File.

Furthermore, the Veteran has claimed that he set foot in Vietnam on various occasions while transporting supplies from his ship to shore and that his ship occasionally operated on the inland waterways of Vietnam.  Specifically, he has reported that the ship was on the "Hong Ha" River/"Song Hong" River in the vicinity of "Tiger Island" in July or August 1967.  Information obtained from the JSRRC and the NPRC indicates that the U.S.S. Diamond Head operated in the vicinity of Vietnam for various periods from May through November 1967.  Although ship logs for the period from August through September 1967 have been reviewed, no such records have been reviewed with respect to July 1967 or the other periods that the ship was in the vicinity of Vietnam. Thus, a remand is also necessary to attempt to obtain information concerning the operations of the U.S.S. Diamond Head during the identified periods.

Evidence associated with the file, including an October 1991 letter from the Social Security Administration (SSA) and a January 2003 "SSA Inquiry" document, indicate that the Veteran has been in receipt of SSA disability/supplemental security income (SSI) benefits for an unspecified disability.  Where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The records related to the SSA's determination(s) have not yet been associated with the file and may be relevant.

Additionally, the Veteran reported in his July 2010 notice of disagreement (VA Form 21-4138) that he had received relevant treatment at the VA Medical Center in Muskogee, Oklahoma (VAMC Muskogee).  Also, the June 2014 VA hematology and oncology outpatient treatment note from the VA Medical Center in Oklahoma City, Oklahoma (VAMC Oklahoma City) indicates that he was scheduled for follow up treatment for leukemia in October 2014.  There are no treatment records from VAMC Muskogee in the claims file or among the Veteran's paperless records and the most recent VA treatment records in the file from VAMC Oklahoma City are dated to August 2014.  Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Also, a July 2007 VA primary care integrated encounter note and an August 2007 VA hematology/oncology consultation note reveal that the Veteran had been diagnosed as having leukemia at Cancer Care Associates and had also been evaluated by Dr. Davis and Dr. Hampton.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA must ask the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not yet been taken with respect to any relevant treatment records from the above identified private treatment providers.  Thus, a remand is also necessary to attempt to obtain any relevant private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Place a copy of the JSRRC's memorandum (shown in M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(m)) in the Veteran's claims file in accordance with M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(l).

2.  Obtain a copy of the Veteran's complete Official Military Personnel File, including all appraisals of his performance. 

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.
3.  Take all necessary steps, including contacting the National Archives, the Department of the Navy, the JSRRC, and any other appropriate source, to obtain any ship logs and other information detailing the movements and operations of the U.S.S. Diamond Head from May 1967 through November 1967.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

4.  Contact the SSA and obtain a copy of that agency's decision(s) concerning the Veteran's claim(s) for disability and/or SSI benefits, including any records relied upon to make the decision(s).

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

5.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for leukemia, to include the dates of any such treatment.

The Veteran shall also specifically be asked to complete authorizations for VA to obtain all records of his treatment for leukemia from Cancer Care Associates, Dr. Davis, Dr. Hampton, and any other sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ shall attempt to obtain records from any private treatment provider for whom a sufficient release is received.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim.

6.  Obtain and associate with the claims file all records of the Veteran's treatment from VAMC Oklahoma City dated from August 2014 through the present, from VAMC Muskogee, and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

7.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records and any records from the SSA, schedule the Veteran for a VA examination to determine the nature and etiology of any current leukemia.  All indicated tests and studies shall be conducted.
The claims folder, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For any leukemia diagnosed since April 2010, the examiner shall answer all of the following questions:

(a)  Is any leukemia diagnosed since April 2010 a chronic B-cell leukemia?

(b)   Is it at least as likely as not (50 percent probability or more) that the current leukemia had its clinical onset in service, had its onset in the year immediately following service, is related to herbicide exposure in service (if this is established by the additional evidence), or is otherwise the result of a disease or injury in service?

In formulating the above opinions, the examiner shall specifically acknowledge and comment on any leukemia diagnosed since April 2010.     

The examiner must provide reasons for each opinion given.

8.  If the benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.



No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


